Case: 21-60250     Document: 00515991901         Page: 1     Date Filed: 08/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 24, 2021
                                  No. 21-60250                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mackee Donell Jefferson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:18-CR-205-1


   Before King, Costa, and Ho, Circuit Judges
   Per Curiam:*
          Mackee Donell Jefferson began a term of supervised release on August
   6, 2020. On January 22, 2021, the probation officer filed a petition for an
   arrest warrant, asserting that Jefferson had violated the terms of his
   supervised release by unlawfully using a controlled substance and by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60250      Document: 00515991901          Page: 2   Date Filed: 08/24/2021




                                    No. 21-60250


   committing another federal, state, or local crime. The petition stemmed
   from Jefferson’s arrest on December 20, 2020, for driving under the
   influence, possessing a controlled substance with intent to distribute, and
   possessing a felony amount of marijuana. Following a revocation hearing, the
   district court found that Jefferson had committed all the violations alleged,
   revoked his supervised release, and sentenced him within the advisory range
   to 24 months of imprisonment and 12 months of supervised release.
          On appeal, Jefferson does not challenge the revocation of his
   supervised release, but only the length of his revocation sentence. He argues
   that the evidence was insufficient to support the district court’s finding that
   he committed new crimes. He does not dispute that he unlawfully used a
   controlled substance.
          A district court may revoke a defendant’s supervised release if it finds
   by a preponderance of the evidence that he has violated a condition of his
   release. See United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010); 18
   U.S.C. § 3583(e)(3). All that is required “is enough evidence to satisfy the
   district judge that the conduct of the petitioner has not met the conditions”
   of supervised release. United States v. McCormick, 54 F.3d 214, 219 n.3 (5th
   Cir. 1995) (internal quotation marks and citation omitted). The district
   court’s application of the Sentencing Guidelines is reviewed de novo, and its
   factual findings are reviewed for clear error. United States v. Winding, 817
   F.3d 910, 913 (5th Cir. 2016).
          In considering Jefferson’s challenge to the sufficiency of the evidence,
   this court “must view the evidence and all reasonable inferences that may be
   drawn from the evidence in a light most favorable to the government.”
   United States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994) (citation
   omitted).     The district court is “free to choose among reasonable
   constructions of the evidence.” Id. (citation omitted). The evidence is




                                         2
Case: 21-60250       Document: 00515991901         Page: 3    Date Filed: 08/24/2021




                                    No. 21-60250


   sufficient if a reasonable trier of fact could reach the conclusion being
   challenged. Id.
          In concluding that Jefferson violated his supervised release by
   committing new crimes, the district court expressly credited the testimony
   of Ridgeland, Mississippi Police Officer Michael Hutton, who investigated
   the incident, administered field sobriety tests, discovered suspected drugs
   and items indicative of distribution in Jefferson’s pocket and vehicle, and
   later confirmed through field testing that those substances were marijuana,
   ecstasy, and methamphetamine. The evidence also includes Jefferson’s
   admission to his probation officer after his arrest that officers had recovered
   marijuana and ecstasy from his vehicle the night before.
          Based on the foregoing, the district court did not err in concluding that
   the evidence established by a preponderance that Jefferson violated the terms
   of his supervised release by driving under the influence, possessing a
   controlled substance with intent to distribute, and possessing a felony
   amount of marijuana.      See Alaniz-Alaniz, 38 F.3d at 792.        Jefferson’s
   arguments to the contrary regarding the chain of custody and hearsay do not
   alter this conclusion.
          AFFIRMED.




                                          3